DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 05/09/2022.
Claims 1-20 are pending and are rejected.
Response to Arguments
Applicant’s arguments with respect to Double Patenting Rejection have been fully considered and are persuasive.  The present case is a divisional of the US patent 11,171832.  The Double Patenting rejection is improper.  Therefore, the rejection has been withdrawn. 
Applicant's arguments with respect to Claim Objections have been fully considered.  The amendment overcome the antecedes basic issue.  However, the other portion of the Objection has not been amended, the objection is still maintained.  
Applicant's arguments with respect to 35 U.S.C §103 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:
Arguments to independent claims:
“performance information” of Devillard cannot teach the “performance information” in the limitation: transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Response to the arguments of independent claims:
Devillard  (col. 10, lines 5-36) teaches that data stream processing clusters 112a-112n may send performance information to the cluster management service 110 without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted.  For example, the cluster management service 110 may determine that, based on the performance information or based on the data throughput routed to the cluster, that the cluster may need additional or fewer processing hosts or may need to adjust the types of processing hosts in the cluster.  That is, Davillard teaches that after receiving the performance information, the cluster management service analyzes the performance information and uses this analyzed performance information to determine whether more processing hosts are needed to join the cluster.  The cluster management service corresponds to the “agent component”.  The performance information corresponds to the “connection information” that used by the cluster management service to connect the hosts to the cluster, wherein the hosts correspond to the “asset”. 
The rejection is maintained for those reasons.

Claim Objections
Claims 7, 15, and 19 are objected to because of the following informalities:  The limitation “to create a VM based on the asset” should be written as virtual machine (VM).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 , 10-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1).
As to claim 1, Gujar teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
connecting to the agent component based on the policy ([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available; 
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster (col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.	

As to claim 9, Gujar teaches a method, comprising ([0004] the method is performed by one or more processors): 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
connecting to the agent component based on the policy; ([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available).
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster (col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.

As to claim 17, Gujar teaches a system, comprising: 
one or more hardware processors ([0005] The system includes one or more processors operable to receive a request from a resource requester for executing a workload); and 
a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising ([0006] The computer program product includes a non-transitory computer readable medium): 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
connecting to the agent component based on the policy ([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available) ;
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster (col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.

As to claims 2, 10, Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein Gujar further teaches
a server component connects to the agent component at a time specified in the policy ([0040] The start and end time associated with the computational resource is 07:00 AM and 11:00 AM. Thus, the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA). 

As to claims 3, 11 Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein the operations are performed by a server component ([0034], fig. 2, the processor 202 includes suitable logic, circuitry, and/or interfaces that are operable to execute one or more instructions stored in the memory 204 to perform predetermined operation).

As to claims 4, 12, Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein the operations further comprise generating the policy based on the information received from the agent component (col. 11, lines 59-65, the data channel routing service 152 may make this selection based at least in part on channel-level routing configuration information, which may include one or more policies or rules for routing data records through the multiple data channels 158a-158).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the policy based on received information, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster and that enable the data channel routing service to utilize the available capacity of each of the data channels.

As to claims 6, 14, and 18, Gujar and Devillard teach all the limitations of parent claims 1, 9, and 17, wherein Gujar further teaches
the policy specifies (i) a unique identifier of the asset ([0030] the resource provider may transmit a message to the application server comprising the list of idle computational resources), and 
(ii) a timeslot during which the asset is available to execute a cluster workload ([0030] corresponding duration for which the one or more computational resources are available).
Examiner note:  When a list of idle computational resources is listed, the unique identifier of each idle computational resources is provided.

As to claim 20, Gujar and Devillard teach all the limitations of parent claim 17, wherein a server component connects to the agent component at a time specified in the policy ([0040] the start and end time associated with the computational resource is 07:00 AM and 11:00 AM. Thus, the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA), and the operations are performed by the server component ([0034], fig. 2, the processor 202 includes suitable logic, circuitry, and/or interfaces that are operable to execute one or more instructions stored in the memory 204 to perform predetermined operation).

Claims 5, 7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1) and further in view of Jagadish (US 20140304401 B1).
As to claims 5, 13, Gujar and Devillard teach all the limitations of parent claims 1 and 9, Gujar does not explicitly teach
wherein the operations further comprise notifying the agent component that a time period specified in the policy has ended.
Jagadish teaches
the operations further comprise notifying the agent component that a time period specified in the policy has ended ([0254] The NSWL Response record may be generated when the entire HTTP response header has been received and parsed. An NSWL Transaction record contains fields indicating a transaction end time, transaction duration).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the notification field in a response header indicating that the transaction duration has ended, as taught by Jagadish.  One would be motivated to do so that the cluster view leaders sends a notification on the control connection to the logging process.

As to claims 7, 15, and 19, Gujar and Devillard teach all the limitations of parent claims 1, 9, and 17, wherein Gujar further teach
the cluster is a virtualized cluster ([0027], fig. 1, one or more resource providers 104, wherein [0022] computational resources includes small/medium/large virtual machines), 
Guijar does not explicitly teach
the operations further comprise a server component notifying the agent component to create a VM based on the asset.
Jagadish teaches
the operations further comprise a server component notifying the agent component to create a VM based on the asset ([0157] a computing device 100 executing a hypervisor that creates a virtual machine platform on which guest operating systems may execute is referred to as a host server).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the virtual machine is created based on an execution, as taught by Jagadish.  One would be motivated to do so that an application including a user interface providing administrators with access to functionality for managing the execution of a virtual machine.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1) and further in view of Zhu (US 10725803 B1).
As to claims 8, 16, Gujar and Devillard teach all the limitations of parent claims 1 and 9, Guijar does not explicitly teach 
wherein the cluster is a cloud-native cluster.
Zhu teaches
wherein the cluster is a cloud-native cluster (col. 7, lines 60-61, the computer may be managed by a cloud-native cluster management service of the cloud platform).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Gujar disclosure, the cloud-native cluster, as taught by Zhu.  One would be motivated to do so for sharing computational resources in the distributed computing environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456